Name: Commission Regulation (EEC) No 3724/83 of 30 December 1983 altering the export refunds on cereal-based compound feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 83 Official Journal of the European Communities No L 370/ 15 COMMISSION REGULATION (EEC) No 3724/83 of 30 December 1983 altering the export refunds on cereal-based compound feedingstuffs force should be altered as shown in the Annex to this Regulation , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular the fifth subparagraph of Article 16 (2) thereof, Whereas the export refunds on cereal-based compound feedingstuffs were fixed by Regulation (EEC) No 3707/83 (3) ; Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EEC) No 3707/83 to the information at present available to the Commission that the export refunds at present in HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the compound feedingstuffs covered by Regulation (EEC) No 2727/75 and subject to Regulation (EEC) No 2743/75 (4), fixed in the Annex to Regulation (EEC) No 3707/83, are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 2 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 December 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . ( 2) OJ No L 164, 14 . 6 . 1982, p . 1 . O OJ No L 369, 30 . 12 . 1983 , p . 21 . (4) OJ No L 281 , 1 . 11 . 1975, p. 60 , No L 370/ 16 Official Journal of the European Communities 31 . 12. 83 ANNEX to the Commission Regulation of 30 December 1983 altering the export refunds on cereal ­ based compound feedingstuffs (ECU/ tonne) CCT heading No Special specification for refund Nomenclature in simplified wording Refund 23.07 B I Preparations of a kind used in animal feeding, Covered by Regulation (EEC) No 2743/75, containing starch , glucose or glucose syrup falling within subheadings 17.02 B and 21.07 F II or milk products (falling within heading Nos 04.01 , 04.02, 04.03 and 04.04 and subheadings 17.02 A and 21.07 F I) : Of a milk powder content of less than 50 % by weight and of a cereal products (') content by weight : 0510  Exceeding 5 % but not exceeding 10 % 2,34 (2) 2,75 (2) C)  (&lt;) 1010 2010  Exceeding 10 % but not exceeding 20 %  Exceeding 20 % but not exceeding 30 % 4,68 (2) 5,50 (2)O -O 9,37 (2) 11,00 00 O 3010 4010  Exceeding 30 % but not exceeding 40 %  Exceeding 40 % but not exceeding 50 % 14,05 0 16,50 (2)(3)  0 18,74 (2) 22,00 (2)O  O 5010 6010  Exceeding 50 % but hot exceeding 60 %  Exceeding 60 % but not exceeding 70 % 23,42 0 27,50 (2) (')  (4) 28,10 0 33,00 (2)O  0 7010  Exceeding 70 % 30,66 0 36,00 0 0  O (') 'Cereal products means the products falling within Chapter 10 and heading Nos 11.01 and 11.02 (excluding subheading 11.02 G) of the Common Customs Tariff. (2) Fqr exports to Zones A, B , C , D and E specified in Annex II to Regulation (EEC) No 1124/77 , as amended by Regulation (EEC) No 3634/83 . (3) Minimum content of maize and/or sorghum exceeding : 0510 : 5 % ; 1010 : 10 % ; 2010 : 20 % ; 3010 : 30 % ; 4010 : 40 % ; 5010 : 50 % ; 6010 : 60 % ; 7010 : 60 % . In so far as this minimum is observed, these refunds shall , at the request of the party concerned, also apply where the cereal products ' content exceeds the maximum specified on the same line . (4) For export to other third countries .